DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6, 8,10-12, 13-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Manoli et al (US 2020/03559921) in view of Ji et al (US 2015/0130075)
With regard to claim 1 , Maholi discloses (Fig. 3c) a connection of a printed circuit board (321) and a soft neural interface (385)including a flexible and/or stretchable microelectrode array (MEA) through which neural signals are obtained or delivered, said MEA including a two- dimensional array of contact pads.
Maholi does not disclose a magnetic connection with  a top board and  at least one magnetic connector component on the transparent top board magnetically connected with at least one magnetic connector component on the printed circuit board to press the contact pads and associated solder balls together.
Ji et al disclose a magnetic connection with a top transparent board ( glass (para. 0090) interposer 10)  with a cushioning layer (17) on one side of the transparent top board;
 and  at least one magnetic connector component on the transparent top board magnetically connected with at least one magnetic connector component on the printed circuit board to press the contact pads and associated solder balls (29) together.

With regard to claim 3 , Maholi-Ji et al  discloses (Ji et al)  that the cushioning layer (17) mitigates pressure applied by the magnetic connector system to the contact pads of the MEA.
With regard to claim 6, Maholi-Ji et al  discloses (Ji et al)  that the array of solder balls on the printed circuit board is connected by traces in the printed circuit board to one or more connectors in another area of the printed circuit board.
With regard to claim 8, Maholi-Ji et al  discloses that the magnetic connector system enables the MEA to be removably connected to the printed circuit board such that the apparatus is reusable.
With regard to claim 10, Maholi-Ji et al  discloses that the apparatus is configured for use in electrophysiology, neural stimulation, neurological disease treatment, or brain machine interface.(Manoli et al, para. 0003)
With regard to claim 11, Maholi-Ji et al  discloses that the magnetic connector components comprise permanent magnets or a combination of at least one permanent magnet and at least one ferromagnetic piece.
With regard to claim 12, Maholi-Ji et al  discloses that the magnetic connector components comprise a plurality of magnetic connector components on opposite sides of the transparent top board and the printed circuit board.
With regard to claim 13-15, 17, 18, 19 20 Maholi-Ji et al  discloses the apparatus which is  formed using the steps as applied to claims 1, 5, 6, 10, 2, 11, 20 above

Claim 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Manoli et al - Ji et al and further in view of Yamazaki et al (US 5,500,280) 

Yamazaki et al disclose (Fig. 5) using silicone rubber layer (1)  .

It would have been obvious to one having ordinary skill in the art at the time the invention was made using silicone rubber layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With regard to claim 4  , the transparent top board  may comprises a polycarbonate material.
It would have been obvious to one having ordinary skill in the art at the time the invention was made  to utilize polycarbonate material for the top board, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With regard to claim 9 , the MEA  may comprise Kapton, Parylene C, or Polydimethylsiloxane films.
It would have been obvious to one having ordinary skill in the art at the time the invention was made  to utilize Kapton, Parylene C, or Polydimethylsiloxane films., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Manoli et al - Ji et al and further in view of Daugherty et al (US 2002/0177345)
Daugherty et al disclose (para. 0051) Such alignment of the printed circuit boards 101 and 102 with respect to the flexible circuit 103 is necessary to facilitate compression of the stacked assembly 300 in a manner which facilitates desired electrical interconnection of the printed circuit boards 101 and 102.
Allowable Subject Matter
Claim 7, 16  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art has been found to anticipate or render obvious the presently claimed subject matter. Specifically, none of the prior art of record discloses
one or more neural signal amplifier boards  being inserted in the one or more connectors (cl. 7).
removing the MEA and replacing the MEA with a different MEA.(cl. 16
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        								3/5/22